EXHIBIT 10.1 [form8-k.htm]
 
URS Corporation
Restricted Stock Unit Award
 
Grant Notice
(2008 Equity Incentive Plan)
 
URS Corporation (the “Company”), pursuant to its 2008 Equity Incentive Plan (the
“Plan”), hereby grants to Participant rights (“Units”) to receive the number of
shares of the Company’s Common Stock described below in “Determination of Actual
Award” (“Award”).  This Award is subject to all of the terms and conditions as
set forth herein and in the Restricted Stock Unit Award Agreement, the Plan and
the document titled “Performance Goals and Actual Awards,” each of which are
attached hereto and incorporated herein in their entirety.  Defined terms not
explicitly defined in this Grant Notice but defined in the Plan shall have the
same definitions as in the Plan.
 
Participant:
   
Date of Grant:
   
Vesting Commencement Date:
   
Target Number of Units Subject to Award:
   
(“Target Award”)
   
Maximum Number of Units Subject to Award:
  200% of Target Award
(“Maximum Award”)
   



Determination of Actual Award:  One Unit shall represent the right to receive
one share of the Company’s Common Stock.  The actual number of Units subject to
the Award (the “Actual Award”) will be equal to a percentage of the Target Award
specified above, which shall be determined by the level of achievement by the
Company of (a) a net income goal measured on a cumulative basis for the
three-year period set forth in the document titled “Performance Goals and Actual
Awards” attached hereto (the “Applicable Performance Period”) and (b) a ROIC
goal measured on an annual basis averaged over the Applicable Performance
Period, each as set forth in the document titled “Performance Goals and Actual
Awards” attached hereto; provided, however, that (i) if the Company has not met
a total shareholder return (“TSR”) goal for the Applicable Performance Period,
as set forth in the document titled “Performance Goals and Actual Awards”
attached hereto, such Actual Award shall not exceed the Target Award specified
above, and (ii) if the Company has met or exceeded such TSR goal for such
three-year period, such Actual Award shall not exceed the Maximum Award
specified above.  For purposes of the foregoing, such net income goal, ROIC goal
and TSR goal shall be established by the Compensation Committee of the Board of
Directors (the “Committee”) during the first 90 days of the first fiscal year of
the Applicable Performance Period, and the achievement of such net income goal,
ROIC goal and TSR goal shall be subject to confirmation by the Committee after
the audited financial results for the applicable period have been prepared by
the Company, in the Committee’s sole discretion acting pursuant to the terms of
the Plan (including, but not limited to, Section 2(ii) regarding permissible
adjustments in the method of calculating the attainment of Performance Goals).


Vesting Schedule:  100% of the Units subject to the Actual Award shall vest on
the [___] anniversary of the Vesting Commencement Date, provided that (i)
Participant’s Continuous Service has not terminated prior to such vesting date,
and (ii) the Company has achieved a level equal to at least 90% of the net
income goal and/or at least 90% of the ROIC goal, each as described in
“Determination of Actual Award” above.



 
i

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Unit Award Agreement, the Plan and the document titled “Performance Goals
and Actual Awards” attached hereto.  Participant further acknowledges that this
Grant Notice, the Restricted Stock Unit Award Agreement, the Plan and the
document titled “Performance Goals and Actual Awards” attached hereto set forth
the entire understanding between Participant and the Company regarding the award
of the Units and the underlying Common Stock and supersede all prior oral and
written agreements on that subject with the exception of awards previously
granted and delivered to Participant under the Plan.
 
URS Corporation
 
Participant
             
By:
   
By:
     
[NAME, TITLE]
   
[NAME]
 

 
 

 
Attachments:
Performance Goals and Actual Awards, Restricted Stock Unit Award Agreement and
2008 Equity Incentive Plan



 

 
ii

--------------------------------------------------------------------------------

 



 
Attachment I
 
PERFORMANCE GOALS AND ACTUAL AWARDS
 





The following terms apply to the Restricted Stock Unit Award with time and
performance-based vesting granted to you on [____, 20__].
 
Net Income Goal:  The net income goal referenced in the “Determination of Actual
Award” section of your Grant Notice is measured on a cumulative basis for the
three-year period consisting of the [             ] fiscal years.  This net
income goal will be established by the Committee during the first 90 days of the
[    ] fiscal year and will be equal to [         ] of the Company’s budgeted
net income for the [    ] fiscal year.
 
ROIC Goal:  For purposes of your Award, “ROIC” is defined as after tax operating
income divided by the sum of average net debt and total URS stockholders’ equity
for the applicable period.  The ROIC goal referenced in the “Determination of
Actual Award” section of your Grant Notice is measured on an annual basis
averaged over the three-year period consisting of the [        ] fiscal
years.  This ROIC goal will be established by the Committee during the first 90
days of the [    ] fiscal year.
 
TSR Goal:  The TSR goal referenced in the “Determination of Actual Award”
section of your Grant Notice is measured over the three-year period consisting
of the [                ] fiscal years.  This TSR goal is to equal or exceed the
TSR of the Russell 3000 index during such three-year period.
 
Actual Award:  Your Actual Award will be equal to (i) a percentage of the Target
Award specified in your Grant Notice, which will be determined by the level of
achievement by the Company of the net income goal and TSR goal, as set forth in
the “Net Income/TSR Table” below, plus (ii) a percentage of the Target Award
specified in your Grant Notice, which will be determined by the level of
achievement by the Company of the ROIC goal and TSR goal, as set forth in the
“ROIC/TSR Table” below.


Net Income/TSR Table
 
Net Income
Actual Award (Percentage of Target Award )
Percentage of Net Income Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                                                               
                                                         





 
iii

--------------------------------------------------------------------------------

 
 
Net Income
Actual Award (Percentage of Target Award )
Percentage of Net Income Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                         

 
ROIC/TSR Table
 
ROIC
Actual Award (Percentage of Target Award )
Percentage of ROIC Goal
If TSR Equals or Exceeds Index
If TSR is Less than Index
                                                                               
                                                         



 

 
iv

--------------------------------------------------------------------------------

 
 
Attachment II


RESTRICTED STOCK UNIT AWARD AGREEMENT
 



 






 
v

--------------------------------------------------------------------------------

 

URS Corporation
2008 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (collectively, the “Award”) and in
consideration of your past services, URS Corporation (the “Company”) has awarded
you under its 2008 Equity Incentive Plan (the “Plan”) rights to receive the
number of shares of the Company’s Common Stock (the “Common Stock”) as indicated
in the Grant Notice (“Units”).  This Restricted Stock Unit Award Agreement shall
be deemed to be agreed to by the Company and you upon your execution of the
Grant Notice to which it is attached.  Except where indicated otherwise, defined
terms not explicitly defined in this Restricted Stock Unit Award Agreement or
the Grant Notice but defined in the Plan shall have the same definitions as in
the Plan.
 
The details of your Award are as follows:
 
1. Vesting and Issuance.
 
(a) Subject to the limitations contained herein, your Units shall vest as
provided in your Grant Notice, and any portion of your Award that does not vest
due to either the termination of your Continuous Service or the failure to
satisfy a Performance Goal shall be canceled.  If the Company does not meet the
Performance Goal for the applicable Performance Period immediately preceding a
vesting date, then the portions of any and all Units subject to
time-and-performance-based vesting held by you otherwise scheduled to vest on
such vesting date, including but not limited to such portion of this Award,
shall be cancelled in accordance with the terms and conditions set forth in the
relevant Award and the Plan; provided, however, that, for purposes of
calculating whether the Performance Goal for a specific Performance Period has
been satisfied, any reversal of accrued compensation charges under generally
accepted accounting principles for the relevant Performance Period as a result
of the cancellation of any unvested stock awards due to the Company’s failure to
meet the Performance Goal for that Performance Period shall be
disregarded.  Notwithstanding the foregoing, any unvested Units subject to your
Target Award shall become vested in their entirety either (i) in the
circumstances providing for accelerated vesting under the terms of your written
Employment Agreement with URS Corporation, if any, as it may be amended from
time to time (the “Employment Agreement”), while your Employment Agreement is in
effect, or (ii) in the circumstances provided in Section 14(c) of the Plan
occurring after the Date of Grant.
 
(b) Subject to Section 11 below, as your Units vest, your vested Units shall be
converted into shares of Common Stock and the Company shall issue to you
appropriate evidence representing such shares, either in the form of one or more
stock certificates or as uncertificated shares in electronic form, or in any
combination of the foregoing, on the applicable vesting date(s).  However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.
 

 
vi

--------------------------------------------------------------------------------

 

2. Number of Shares.  The number of shares of Common Stock underlying the Units
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan.
 
3. Payment.  This Award was granted in consideration of your past services to
the Company and its Affiliates.  Subject to Section 11 below, you will not be
required to make any payment to the Company with respect to your receipt of the
Award, vesting of the Units or the delivery of the shares of Common Stock
underlying the Units.
 
4. Dividends.  You will be entitled to receive any dividends and other
distributions paid with respect to a corresponding number of shares subject to
your Award; provided, however, that (i) if any such dividends or distributions
are paid in shares, the Fair Market Value of such shares will be converted into
additional shares covered by the Award, and (ii) any such dividends or
distributions will be withheld unless and until the underlying shares vest and
will be subject to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as apply to the Units and
shares of Common Stock subject to your Award.
 
5. Securities Law Compliance.  You will not be issued any shares of Common Stock
in respect of your vested Units unless either (a) such shares are then
registered under the Securities Act or (b) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act.  Your Award also must comply with other applicable laws and regulations
governing the Award, and you will not receive shares of Common Stock in respect
of your vested Units if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
6. Transfer Restrictions.  Prior to the time that they have been delivered to
you, you may not transfer, pledge, sell or otherwise dispose of the shares of
Common Stock underlying your Units.  For example, you may not use shares that
may be issued in respect of your Units as security for a loan.  This restriction
on transfer will lapse upon delivery to you of shares of Common Stock in respect
of your vested Units.  Your Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock in respect of
vested Units pursuant to this Restricted Stock Unit Award Agreement.
 
7. Termination of Continuous Service.
 
(a) Except as may be provided in your Employment Agreement and subject to
Section 1 hereof, in the event your Continuous Service terminates for reasons
other than your death or Disability (as that term is defined in your Employment
Agreement or the Plan, as applicable), you will be credited with the vesting
that has accrued under your Award as of the date of your termination of
Continuous Service.  Except as may be provided in your Employment Agreement and
subject to Section 1 hereof, you will accrue no additional vesting of your Award
following your termination of Continuous Service.  To the extent your Award is
not vested on the date of your termination, it shall automatically lapse on such
date.
 

 
vii

--------------------------------------------------------------------------------

 

(b) In the event your Continuous Service terminates due to your death, any
unvested Units subject to your Target Award automatically shall become vested in
full as of the date of your death and your rights to receive any shares of
Common Stock in respect of all Units vested under the Award as of such date
shall pass by will or the laws of descent and distribution; provided, however,
that you may designate a beneficiary to receive the shares of Common Stock
underlying vested Units as set forth in Section 6 hereof.  Your Award shall
automatically lapse following such vesting and issuance of such shares of Common
Stock.
 
(c) In the event your Continuous Service terminates due to your Disability (as
that term is defined in your Employment Agreement or the Plan, as applicable),
any unvested Units subject to your Target Award automatically shall become
vested in full as of the date of your termination of Continuous Service and you
shall receive any shares of Common Stock in respect of all Units vested under
the Award as of such date.  Your Award shall automatically lapse following such
vesting and issuance of such shares of Common Stock.
 
8. Restrictive Legends.  The shares of Common Stock issued in respect of your
vested Units shall be endorsed with appropriate legends determined by the
Company as applicable.
 
9. Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to (i) alter the terms of
your Employment Agreement or (ii) create in any way whatsoever any obligation on
your part to continue in the employ of the Company or any Affiliate thereof, or
on the part of the Company or any Affiliate thereof to continue your employment
or service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate thereof, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Affiliate thereof.
 
10. Unsecured Obligation.  Your Award is unfunded, and even as a holder of
vested Units subject to your Award, you shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
distribute shares pursuant to Section 6 hereof.  You shall not have voting or
any other rights as a stockholder of the Company with respect to the Common
Stock acquired pursuant to this Agreement until such Common Stock is issued to
you.  Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
 
11. Withholding Obligations.
 
(a) At the time you receive a distribution of shares of Common Stock in respect
of vested Units pursuant to your Award, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate thereof, if any, which arise in
connection with such distribution.  Such withholding obligations may be
satisfied by your relinquishment of your right to receive a portion of the
shares otherwise issuable to you in respect of vested Units pursuant to the
Award; provided, however, that you shall not be authorized to relinquish your
right to shares with a fair market value in excess of the amount required to
satisfy the minimum amount of tax required to be withheld by law.
 

 
viii

--------------------------------------------------------------------------------

 

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to deliver to you
any stock certificates or uncertificated shares in respect of your vested Units.
 
12. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
13. Miscellaneous.
 
(a)   The rights and obligations of the Company with respect to your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
14. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 

 
ix

--------------------------------------------------------------------------------

 

Attachment III
 
2008 EQUITY INCENTIVE PLAN
 


 


x

--------------------------------------------------------------------------------

 